ON REHEARING
PRICE, Judge.
We granted a rehearing in this matter on application of the City of Shreveport to consider the concern of the applicant that our original opinion definitively classified the contractual right emanating from the 1888 grant from the City to the railroad as a “servitude.” The City contends such a classification is contrary to the law and evidence and could prejudice its right to further litigate this isgue in future proceedings under a plea of res judicata.
As previously stated in our original opinion, it is unnecessary for us to make a final determination on the nature of the rights created under this grant for resolution of the narrow issues now before us. We intended to merely hold that plaintiffs had made a prima facie showing of the possession of a real right sufficient to entitle them to a preliminary injunction under La. C.C.P. Article 3663.
We have also considered the alternative argument of the City that in no event should the preliminary injunction have included the portion of the disputed property adjacent to the Civic Center re*649ferred to as a beautification area. The City contends it is admitted by plaintiffs the City has had physical possession of this part of the tract for the past eight years, We find any possession of this area by the City was under a written lease agreement from the railroad and such possession cannot be construed as adverse to that of the railroad or its sub-lessee, Parkway.
For these reasons, our former decree is reinstated.
HALL, J., recused.